  AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                         UNI TED STATES DISTRICT COURT
                                               SOUT HERN DISTRICT OF CALIF ORNI A
                UNITE D STATE S OF AMER ICA                                    JUDGMENT IN A CRIMINAL CASE
                                    V.                                         (For Offenses Committed On or After November 1, 1987)
             ANTH ONY GILBE RT BESER RA (1)
                                                                                  Case Numbe r:        3:19-C R-0215 4-LAB

                                                                               Sean McGui re
                                                                              Defendant's Attorney
  USM Number                        75149-298
  • -                                                                                                                 DEC 12 2019
 THE DEFENDANT:
                                                                                                            CLERtr.., U.S.   [\;'.}T::,1 /f''r .... ,)/Jr•-
 l'vl
 ~    pleaded guilty to count(s)           One of the Information        fiOU
                                                                         ..,. .• fHEr:N I:' ISTH1:-
                                         ---- ---- ---- ---- -+l. ~-1 -'._                                 ' F. r·
                                                                                                       ·,· ,.)·      ::_'" r . '· !
                                                                             . ,...,__
                                                                                     - __
                                                                                        - __-_-_-_-_-
                                                                                                _ ....,__        .,~f,.,,
                                                                                                                __.. ....,=:w....J...,•,.""'JL,.r,""y-
                                                                                                                                                  f"( < .•


 0    was found guilty on count(s)                                                                                  ---•.-~~·...........-
      after a plea of not guilty.
 Accordingly, the defendant is adjudged guilty of such count(s), which involve
                                                                               the            following offense(s):

 Title and Sectio n/ Nature of Offense
 8:1324 (A)(l)( A)(Ii), (V)(Ii), (A)(l)( B)(I) -Trans portati on Of Certain                                                                 Count
                                                                            Aliens For Financ ial                 Gain                           1




     The defendant is sentenced as provided in pages 2 through
                                                                                        5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 0    The defendant has been found not guilty on count(s)

 IZI Count(s)       remaining                                         are·         dismissed on the motion of the United States.
IZJ Assessment:      $100.00


1ZJ JVTA Assessment*: $5000.00 - waived

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                  O Forfeiture pursuant to order filed                                                          , included herein.
        IT IS ORDE RED that the defend ant must notify the United States
                                                                                Attorn ey for this district within 30 days of any
change of name, residence, or mailin g addres s until all fines, restitut
                                                                          ion, costs, and special assessm ents impose d by this
judgm ent are fully paid. If ordered to pay restitution, the defend
                                                                    ant must notify the court and United States Attorn ey of
any materia l change in the defend ant's econom ic circumstances.


                                                                             December 9," 2019
                                                                             Date of Imposition of S e ~ :          ~ .            _

                                                                                 ~ A •1 rc --
                                                                             HON. LARR ALAN BURN S                             .
                                                                             CHIEF UNIT ED STAT ES DISTR ICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                     ANTH ONY GILBE RT BESERRA (1)
                                                                                                     Judgment - Page 2 of 5
 CASE NUMBER:                   3:19-CR-02154-LAB

                                                   IMPRISONMENT
  The defendant is hereby committed to the custody of the Federal Bureau
                                                                         of Prisons to be imprisoned for a total term of:
  18 months




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •      The court makes the following recommendations to the Burea u of Prison
                                                                                       s:




 IZI    The defendant is remanded to the custody of the United States Marsh
                                                                            al.
•       The defendant must surren der to the United States Marshal for this
                                                                            district:
       •    at
                  --- --- ---             A.M.             on
       •     as notified by the United States Marshal.
                                                                   --- --- --- --- --- ---
       The defendant must surrender for service of sentence at the institution
•      Prisons:
                                                                               designated by the Burea u of

       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretri al Services Office.

                                                       RETURN
I have executed this judgm ent as follows:

       Defendant delivered on
                                  --- --- --- --- -                       to

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgm ent.



                                                                UNITE D STAT ES MARS HAL



                                       By                 DEPU TY UNIT ED STAT ES MARS HAL




                                                                                                 3:19-CR-02154-LAB
    AO 245B (CASD Rev. 1/19) Judgme nt in a Criminal Case

     DEFEN DANT:         ANTHO NY GILBE RT BESER RA (1)                                                     Judgment - Page 3 of 5
     CASENUM~B~E~R~:_ _::3~:1 ~9~-C~ R~-0~2 ~1~54~ -L=A=B ~-'----- --

                                                 SUPERVISED RELEASE
 Upon release from imprisonment, the defenda nt will be on supervised release
                                                                              for a term of:
 3 years

                                              MAND ATOR Y CONDITIONS
 1. The defendant must not commit another federal, state or local crime.
 2. The defendant must not unlawfu lly possess a controlled substance.
 3. The defendant must not illegally possess a controlled substance. The defenda
                                                                                      nt must refrain from any unlawful use of a
     controlled substance. The defenda nt must submit to one drug test within 15
                                                                                    days of release from imprisonment and at least
     two periodic drug tests thereaft er as determined by the court. Testing requirem
                                                                                       ents will not exceed submission of more
     than 4 drug tests per month during the term of supervision, unless otherwise
                                                                                     ordered by the court.
          •  The above drug testing conditio n is suspended, based on the court's determi
                                                                                             nation that the defendant poses a low
             risk of future substan ce abuse. (check if applicable)
4.  •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663
                                                                                       and 3663A or any other statute authorizing
    a sentence of restitution. (check if applicable)
5. IZIThe defendant must coopera te in the collection of DNA as directed by
                                                                                the probation officer. ( check if applicable)
6.  •  The defendant must comply with the requirements of the Sex Offende r Registra
                                                                                           tion and Notifica tion Act (34 U.S.C. §
    20901, et seq.) as directed by the probatio n officer, the Bureau of Prisons, or
                                                                                     any state sex offende r registration agency in
    the location where the defenda nt resides, works, is a student, or was convict
                                                                                   ed of a qualifying offense. ( check if
    applicable)
7.  •  The defendant must particip ate in an approved program for domestic violenc
                                                                                       e. (check if applicable)
The defenda nt must comply with the standar d conditions that have been adopted
                                                                                by this court as well as with any other
conditio ns on the ati:ached page.
                                                                                     ·




                                                                                                        3: 19-CR-02154-LAB
    AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                  ANTHO NY GILBE RT BESER RA (1}
                                                                                                                        Judgment - Page 4 of 5
    CASE NUMBER:                3:19-CR-02154-LAB'----_ _ _ _ __

                                        STANDARD CONDITIONS OF SUPE RVISI ON
  As part of the defendant's supervised release, the defendant must comply with
                                                                                the following standard conditions of
  supervision. These conditions are imposed because they establish the basic expecta
                                                                                       tions·for the defendant's behavior
  while on supervision and identify the minimum tools needed by probation officers
                                                                                     to keep informed, report to the
  court about, and bring about improvements in the defendant's conduct and conditio
                                                                                     n.
  1. The defendant must report to the probation office in the federal judicial district where
                                                                                              they
     hours of their release from imprisonment, unless the probation officer instructs the defendanare authorized to reside within 72
     office or within a different time frame.                                                      t to report to a different probation
                                                                                                         ·
 2. After initially reporting to the probation office, the defendant will receive instructio
                                                                                            ns from
    about how and when the defendant must report to the probation officer, and the defendan the court or the probation officer
    as instructed.                                                                                t must report to the probation officer

 3. The defendant must not knowingly leave the federal judicial district where the defendan
                                                                                           t is authorized to reside without first
    getting permission from the court or the probation officer.

 4. The defendant must answer truthfully the questions asked by their probation officer.

 5. The defendant must live at a place approved by the probation officer. If the defendan
                                                                                            t plans to change where they live or
    anything about their living arrangements (such as the people living with the defendan
                                                                                             t), the defendant must notify the
    probation officer at least 10 days before the change. If notifying the probation officer
                                                                                              in advance is not possible due to
    unanticipated circumstances, the defendant must notify the probation officer within 72
    expected change.                                                                            hours of becoming aware of a change or

 6. The defendant must allow the probation officer to visit them at any time at their home
                                                                                            or elsewhere, and the defendant must
    permit the probation officer to take any items prohibited by the conditions of their supervis
    view.                                                                                        ion that he or she observes in plain

7. The defendant must work full time (at least 30 hours per week) at a lawful type of
                                                                                         employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employm
                                                                                               ent the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so.
                                                                                           If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsi
   probation officer at least 10 days before the change. If notifying the probation officer     bilities), the defendant must notify the
                                                                                            at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within
   change or expected change.                                                                     72 hours of becoming aware of a

8. The defendant must not communicate or interact with someone they know is engaged
                                                                                    in
   knows someone has been convicted of a felony, they must not knowingly communicate criminal activity. If the defendant
                                                                                      or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendan
                                                                                        t must notify the probation officer within 72 hours.
10. The defendant must not own, possess, or have access to a firearm, ammunition, destructi
    anything that.was designed, or was modified for, the specific purpose of causing bodily ve device, or dangerous weapon (i.e.,
    as nunchakus or tasers).                                                                injury or death to another person such

11. The defendant must not act or make any agreement with a law enforcement agency
                                                                                   to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (includin
                                                                                              g an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendan
                                                                                           t must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified
                                                                                           the person about the risk.
13. The defendant must follow the instructions of the probation officer related to the
                                                                                         conditions of supervision.



                                                                                                                      3: 19-CR-02154-LAB
1   '




         AO 245B (CASD Rev. 1/19) Judgmen t in a Criminal Case

             DEFENDANT:           ANTHO NY GILBER T BESERRA (1)                                           Judgment - Page 5 of 5
             CASE NUMBER:         3:19-CR-02154-LAB      .

                                           SPECIA L CONDITIONS OF SUPERVISION


               1. Not enter or reside in the Republic of Mexico without permission of the court or
                                                                                                         probation officer and
                   comply with both United States and Mexican immigration law requirements.
               2. Report all vehicles owned or operated, or in which you have an interest, to the probatio
                                                                                                            n officer.
               3. Submit to a Search of person, property, house, residence, office, vehicle, papers, cellular
                                                                                                              phone, computer
                   or other electronic communication or data storage devices or media effects, conducted by
                                                                                                               a United States
                   Probation Officer or any federal, state, or local law enforcement officer, at any time with
                                                                                                                   or without a
                   warrant, and with or without reasonable suspicion. Failure to submit to such a search may
                                                                                                                be grounds for
                  revocation; you shall warn any other residents that the premises may be subject to searches
                                                                                                                    pursuant to
                  this condition.
              4. Participate in a program of drug or alcohol abuse treatment, including drug testing
                                                                                                           and counseling, as
                  directed by the probation officer. Allow for reciprocal release of information between
                                                                                                                 the probation
                  officer and the treatment provider. May be required to contribute to the costs of services
                                                                                                                rendered in an
                  amount to be determined by the probation officer, based on ability to pay. The defendant
                                                                                                                shall be tested
                  three times a month for one year. The probation office may modify or eliminate testing after
                                                                                                                    one year if
                  no dirty tests are reported.
              5. Seek and maintain full time employment and/or schooling or a combination of both.


        II




                                                                                                      3:19-CR-02154-LAB
